DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-8, 10-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (US 2014/0216515) in view of Tamaki et al. (US 2017/0117453). 
	Regarding claims 1, 2, 4, 6, and 7, Ochi discloses a thermoelectric conversion element comprising: a first electrode (213 in Fig. 3); a second electrode (214 in Fig. 3); a first intermediate layer (153 in Fig. 3); a second intermediate layer (154 in Fig. 3); a first external electrode connected to the first electrode via a first joint layer (122 connected to 213 via 143); a second external electrode connected to the second electrode via a second joint layer (123 connected to 214 via 144); a thermoelectric conversion layer (112 in Fig. 3), wherein the first intermediate layer is provided between the thermoelectric conversion layer and the first electrode (153 in relation to 213 and 112 in Fig. 3), the first intermediate layer is in contact with the thermoelectric conversion layer (153 in relation to 112 in Fig. 3; it is noted that the term "in contact" does not require direct physical contact or the absence of intermediate components), the first electrode is in contact with the first intermediate layer (213 in relation to 153 in Fig. 3), the second intermediate layer is provided between the thermoelectric conversion layer and the second electrode (154 in relation to 112 and 214 in Fig. 3), the second intermediate layer is in contact with the thermoelectric conversion layer (154 in relation to 113 in Fig. 3), the second electrode is in contact with the second intermediate layer (214 in relation to 154 in Fig. 3), the first electrode and the second electrode contain at least Cu ([0084]), the first intermediate layer and the second intermediate layer contain Cu and Mg ([0060]), the thermoelectric conversion layer, the first intermediate layer and the first electrode are continuous (112, 153, and 213 in Fig. 3); and the thermoelectric conversion layer, the second intermediate layer and the second electrode are continuous (112, 154, and 214 in Fig. 3).
	Ochi does not explicitly disclose the thermoelectric conversion layer is composed of a thermoelectric conversion material containing Mg. 
	Tamaki discloses a Mg3.08Sb1.49Bi0.49Se0.02 thermoelectric conversion layer and discloses a Mg3.08Sb1.48Bi0.50Te0.02 ([0055]; Inventive Example 7 in Table 4; abstract L15 discloses the material is n-type).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the thermoelectric conversion layer composition disclosed by Tamaki, as the thermoelectric conversion layer composition in Ochi, because the use of Mg3.08Sb1.49Bi0.49Se0.02 or Mg3.08Sb1.48Bi0.50Te0.02 as a thermoelectric conversion material amounts to the use of a known material/component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using the thermoelectric material in the device of Ochi based on the teaching of Tamaki.  Additionally, Tamaki teaches that the thermoelectric material disclosed has a high figure of merit ZT (Fig. 3).
	Modified Ochi discloses the material has a La2O3-type crystalline structure (Tamaki - [0044] L2).  
	Regarding claim 8, modified Ochi discloses all the claim limitations as set forth above.   Modified Ochi further discloses a thermoelectric conversion module comprising the thermoelectric conversion element (Ochi - plurality of pairs of p/n shown in Fig. 3; [0003]), the thermoelectric conversion element is an n-type element with an n-type thermoelectric conversion part being the thermoelectric conversion layer (Tamaki - [0055]; Inventive Example 7 in Table 4; abstract L15 discloses the material is n-type); and a p-type thermoelectric conversion element (Ochi - 111 in Fig. 3 of one of the plurality of pairs of p/n thermoelectric conversion members ([0003])), wherein: the p-type thermoelectric conversion element comprises: a third electrode (Ochi - 212 in Fig. 3 of one of the adjacent plurality of pairs of p/n thermoelectric conversion members ([0003])); a fourth electrode (Ochi - 211 in Fig. 3 of one of the adjacent plurality of pairs of p/n thermoelectric conversion members ([0003])); and a p-type thermoelectric conversion part (Ochi - 111 of one of the plurality of adjacent pairs of p/n thermoelectric conversion members ([0003])), the p-type thermoelectric conversion part is provided between the third electrode and the fourth electrode (Ochi - 111 in relation to 211 and 212 in Fig. 3); the third electrode and the fourth electrode are in contact with the p-type thermoelectric conversion part (Ochi - 111 in relation to 211 and 212 in Fig. 3; note: the limitation "in contact" does not require direct physical contact or the absence of intermediate components); the first electrode in the n-type thermoelectric conversion element and the third electrode in the p-type thermoelectric conversion element are electrically connected to each other by the first external electrode (Ochi - 122 in Fig. 3 electrically connects 213 and 212).  
	Regarding claim 10, modified Ochi discloses all the claim limitations as set forth above.
	While modified Ochi does disclose the first intermediate layer and the second intermediate layer contain Cu and Mg (Ochi - [0060]), modified Ochi does not explicitly disclose the content of Mg in the first intermediate layer and the second intermediate layer, respectively, is not less than 0.1 weight percent.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the disclosed alloy of Ochi containing Cu and Mg, such that the content of Mg is not less than 0.1 weight percent, because based on the teaching of Ochi in paragraph [0060], one of ordinary skill would have a reasonable expectation of success when including Mg in the disclosed Cu-Mg alloy such that the content is not less than 0.1 weight percent.  Additionally, absent a showing of unexpected results, the selection of a Cu-Mg alloy in which the weight percentage of Mg is not less than 0.1 weight percent would have amounted to the selection of an overlapping portion of the disclosed range, and it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Regarding claim 11, modified Ochi discloses all the claim limitations as set forth above.
	While modified Ochi does disclose the first intermediate layer and the second intermediate layer contain Cu and Mg (Ochi - [0060]), modified Ochi does not explicitly disclose the content of Mg in the first intermediate layer and the second intermediate layer, respectively, is not more than 25 weight percent.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the disclosed alloy of Ochi containing Cu and Mg, such that the content of Mg is not more than 25 weight percent because based on the teaching of Ochi in paragraph [0060], one of ordinary skill would have a reasonable expectation of success when including Mg in the disclosed Cu-Mg alloy such that the content is not more than 25 weight percent.  Additionally, absent a showing of unexpected results, the selection of a Cu-Mg alloy in which the weight percentage of Mg is not more than 25 weight percent would have amounted to the selection of an overlapping portion of the disclosed range, and it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Regarding claim 14, modified Ochi discloses all the claim limitations as set forth above. Modified Ochi further discloses the first electrode and the third electrode are connected to each other via the first joint layer (Ochi - 213 and 212 in relation to 143 in Fig. 3; it is noted that the term "connected" does not require direct physical contact or the absence of intermediate components).
	Regarding claim 15, modified Ochi discloses all the claim limitations as set forth above.
	While modified Ochi does disclose the first intermediate layer and the second intermediate layer contain Cu and Mg (Ochi - [0060]), modified Ochi is silent with respect to the relative amounts of Cu and Mg in layers 153 and 154, respectively.  
	Based on the disclosure of paragraph [0060] of Ochi, one of ordinary skill would have found it obvious at the time the invention was filed to form layers 153 and 154 with any amount of Cu and Mg, including the amount claimed, because Ochi does not specify a criticality to the amount of Cu or Mg in layers 153 and 154, respectively.  The disclosure of paragraph [0060] of Ochi amounts to the disclosure of a broad range of alloy compositions that can serve as layers 153 and 154.  The selection of a specific alloy composition amounts to the selection of an overlapping portion of the disclosed alloy composition ranges, and absent a showing of unexpected results, one of ordinary skill would have a reasonable expectation of success when forming the alloy of layers 153 and 154 of Ochi such that a content of Cu is not less than 50 weight percent based on the disclosure in paragraph [0060] of Ochi.  The selection of the weight ratio range amounts to the selection of an overlapping portion of a range, and absent a showing of criticality for the claimed range, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (US 2014/0216515) in view of Tamaki et al. (US 2017/0117453) as applied to claim 1 above, and further in view of Higashida et al. (US 2013/0199593).
	Regarding claim 12, modified Ochi discloses all the claim limitations as set forth above.
	While modified Ochi does disclose the first and second electrodes are composed of a Cu-alloy (Ochi - [0084]), modified Ochi does not explicitly disclose the first electrode and the second electrode are composed of a CuZn alloy.
	Higashida discloses a thermoelectric conversion element and further discloses the electrodes are composed of a CuZn alloy ([0109] L1-2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the Cu-alloy electrodes of the thermoelectric conversion element of Ochi with a CuZn alloy, as disclosed by Higashida, because the use of a CuZn alloy material for the electrodes of a thermoelectric device amounts to the use of a known material/component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using electrodes made of a CuZn alloy material in the thermoelectric device of modified Ochi based on the teaching of Higashida.
	Regarding claim 13, modified Ochi discloses all the claim limitations as set forth above.  
	While modified Ochi does disclose a CuZn alloy (Higashida - [0109] L1-2), modified Ochi does not explicitly disclose a weight ratio of Cu to Zn in the CuZn alloy is in a range of 99:1 to 57:43.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the disclosed CuZn alloy of modified Ochi such that a weight ratio of Cu to Zn in the CuZn alloy is in a range of 99:1 to 57:43 because, absent a showing of unexpected results, one of ordinary skill would have a reasonable expectation of success when including Cu and Zn within the weight ratio range claimed based on the disclosure of Higashida.  Higashida discloses an alloy containing Cu and Zn, however, Higashida is silent with respect to a criticality of the relative amounts of Cu and Zn.  The selection of the weight ratio range amounts to the selection of an overlapping portion of a range, and absent a showing of criticality for the claimed range, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that the alleged second intermediate layer 151 and the alleged second electrode 211 are not adjacent to the alleged thermoelectric conversion member 112.
	In response to Applicant's argument, second intermediate layer 154 and second electrode 214 are adjacent to thermoelectric conversion member 112 as depicted in Figure 3 of Ochi and as set forth above in the office action.	




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726